Judge Cabell,
delivered the opinion of the Court. *
The issue having been joined on the plea of payment to ■the plaintiff, who was assignee of the writing obligatory on which the action was brought, any evidence whatever, proving a payment to the assignor, would have been improper. It seems, therefore, that the questions raised in-the argument of this case, are not presented by the record. The judgment of the Superior Court, refusing the supersedeas, was correct, and is to be affirmed.

 Judges Brooke and Carr, absent.